DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed December 9, 2021.  Claims 1-4, 6-7, and 9-20 are pending in this case.  Claims 3 and 8 were previously canceled.  Claims 1, 4, 7, 12, 16, 19, and 20 are currently amended.
Response to Arguments
Applicant's further arguments filed December 9, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1-4, 6-7, and 9-20, as currently amended, that the claims recite statutory subject matter.  
Examiner respectfully disagrees.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 
Applicant’s arguments with respect to claim(s) 1, 4, and 7, as currently amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-7, and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 1 is directed to a method, independent claim 4 is directed to a non-transitory computer-readable medium, and independent claim 7 is directed to a system. Therefore, the claims fall within the four statutory categories of invention. 
The claims recite transferring assets based on carrying out an asset transfer condition which involves a commercial or legal interaction.
Specifically, the claims recite transferring based on a condition, determining whether the condition is met, and if so, performing the transaction. This is a method of organizing human activity because transferring assets based on carrying out a contract involves a commercial or legal interaction, which is an abstract idea.    The claims are grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using computers and memory devices to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of keeping records of transactions. As discussed above, taking the claim elements separately, the payment device and service provider perform the steps or functions of transferring based on a condition, determining whether the condition is met, and if so, performing the transaction. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transferring assets based on carrying out a contract.
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims, 2-3, 6, and 9-20 further describe the abstract idea of transferring assets based on meeting certain conditions. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 9-19 are rejected under 35 U.S.C. 103 as being patentable over Letourneau (US 2016/0092988) in view of Compiano (US 2008/0222035), and Pienkos (US 8,700,476).
Regarding claims 1, 4, and 7 –
Letourneau discloses a computer-implemented method for transferring assets (abs), comprising:
obtaining a request to transfer a given amount of blockchain assets from a payer to a payee by a first blockchain member node of a first blockchain member of a blockchain network comprising a blockchain, a plurality of blockchain member nodes, and a plurality of anchor point nodes that each comprise a blockchain node that issues one or more particular types of blockchain assets to a plurality of blockchain members of the blockchain and maintains a mapping between issued blockchain assets and corresponding off-chain assets; (par 6, 15, 55, 98, 76, 90-97)
obtaining, by the first blockchain member node and for a second blockchain member, of a first blockchain member, an asset transfer condition; (par 90)
selecting, by the first blockchain member node and for completing the requested transfer, the second blockchain member as an intermediate blockchain member of a given remittance route that includes multiple intermediate blockchain members between the payer and a payee for completing a blockchain asset transfer of  the given amount of blockchain assets from a blockchain member corresponding to the payer to a blockchain member corresponding to the payee (par 90, 97, 15, 17, 76),  wherein the selecting comprises selecting the second blockchain member in response to determining, based on information obtained from the blockchain, that:

the second blockchain member and a downstream neighboring blockchain member hold respective second blockchain assets that are issued by a second anchor point node different from the first anchor point node, (par 15, 17, 76, 90, 97) and
a first amount of the first blockchain assets that are being transferred from the upstream neighboring blockchain member to the second blockchain member during the blockchain asset transfer exceeds, a second amount of the second blockchain assets that are being transferred from the second blockchain member to the downstream member during the blockchain asset transfer. (par 90-91)
Letourneau does not teach exceeds, by at least the amount defined by the numerical relationship indicated by the asset transfer condition, a second amount.
Compiano teaches exceeds, by at least the amount defined by the numerical relationship indicated by the asset transfer condition, a second amount. (par 82-83).
It would be obvious to one of ordinary skill in the art to combine Letourneau and Compaino in order to better control asset transfer transactions
Letourneau does not specifically teach initiating, by the first blockchain member node, an asset transfer contract operation that completes the asset transfer of the given amount of blockchain assets from the payer to the payee in real time to obtaining the request by causing the intermediate blockchain members to transfer respective blockchain assets to respective downstream neighboring blockchain members without waiting for blockchain assets to be transferred from respective upstream neighboring blockchain members, including: transferring the first amount of the first blockchain assets that are issued by the first anchor point node from the upstream neighboring blockchain member to the second blockchain member; and transferring the second amount of the second blockchain assets issued by the 
Piekos teaches initiating, by the first blockchain member node, an asset transfer contract operation that completes the asset transfer of the given amount of blockchain assets from the payer to the payee in real time to obtaining the request by causing the intermediate blockchain members to transfer respective blockchain assets to respective downstream neighboring blockchain members without waiting for blockchain assets to be transferred from respective upstream neighboring blockchain members (col 23 In 5-23), including:
transferring the first amount of the first blockchain assets that are issued by the first anchor point node from the upstream neighboring blockchain member to the second blockchain member (col 23 In 5-23); and
transferring the second amount of the second blockchain assets issued by the second anchor point node from the second blockchain member to the downstream neighboring blockchain member (col 23 In 5-23).
It would be obvious to one of ordinary skill in the art to combine Letourneau, Compiano, and Pienkos in order to better control asset transfer transactions.
Regarding claim 2 –
Letourneau discloses that the second blockchain member created the asset transfer condition in response to determining that remaining first blockchain assets held by the second blockchain member and issued by the first anchor point node and remaining second blockchain assets held by the second blockchain member and issued by the second anchor point node satisfy a predetermined condition (par 15, 17, 76, 90), wherein the predetermined condition comprises that:
the remaining second blockchain assets held by the second blockchain member and issued by the second anchor point node is not less than a first predetermined value (par 15, 17, 76, 90), and

Regarding claims 3, 6, and 9 –
Letourneau discloses obtaining, by the first blockchain member, data indicating that the asset transfer condition has been set to an invalid state when remaining blockchain assets held by the first blockchain member and issued by the first anchor point node and remaining blockchain assets held by the first blockchain member and issued by the second anchor point node do not satisfy a predetermined condition. (par 15, 17, 76, 90, 97)
Regarding claims 10, 14, and 17 –
Letourneau discloses that selecting the second blockchain member as an intermediate blockchain member for the remittance route comprises:
selecting, based on one or more asset transfer conditions published by multiple blockchain members, multiple pairs of neighboring intermediate blockchain members that each comprise a respective upstream member and a respective downstream member that both have blockchain assets issued by a respective common anchor point comprising a respective blockchain node implemented as a computer; (par 90, 97, 15, 17, 76) and
determining the remittance route from the first blockchain member to a third blockchain member corresponding to the payee through each selected pair of neighboring intermediate blockchain members (par 15, 17, 76), wherein:

one of the selected pairs of neighboring intermediate blockchain members comprises the second blockchain member and the downstream neighboring blockchain member. (par 90, 97, 15, 17, 76)
Regarding claims 11, 15, and 18 -
Letourneau discloses identifying multiple remittance routes between the first blockchain member and the third blockchain member (par 90, 97, 15, 17, 76); and
selecting, as the remittance route, a shortest remittance route of the multiple remittance routes. (par 90, 97, 15, 17, 76)
Regarding claims 12, 16, 19 and 20 -
Note that claims 12, 16, 19, and 20 constitute nonfictional descriptive material and therefore do not serve to distinguish from the prior art.  In re Kao, 639 F.3d1057,_ __—, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, _—_, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.
Regarding claim 13 –
Letourneau discloses issuing, by the first anchor point node, the respective first blockchain assets to each of the second blockchain member and the upstream neighboring blockchain member; (par 90-97) and
issuing, by the second anchor point node, the respective second blockchain assets to each of the second blockchain member and the downstream neighboring blockchain member. (par 90-97)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sheng et al (US 2017/0109735) teach computationally efficient transfer processing and auditing apparatuses, methods and systems.
DeCastro (US 2015/0170112) teaches systems and methods for providing multi-currency platforms comprising means for exchanging and interconverting tangible and virtual currencies in various transactions, banking operations, and wealth management scenarios.
Rajagopal et al (US 2014/0114852) teach instant clearing and settlement for payment transactions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685